Title: To James Madison from George Henry Rose, 17 March 1808
From: Rose, George Henry
To: Madison, James



Sir,
Washington March 17th. 1808.

Being deeply impressed with the Sense of His Majesty’s anxiety, that full effect should be given to those views of justice and moderation, by which His Conduct has been regulated thro’ the whole of the unfortunate transaction whence the present differences have arisen; and of the disappointment with which He would learn the frustration of his just and equitable purposes; I have felt it incumbent upon me, on the receipt of the letter which you did me the honor to address to me on the 5th. Instant; to apply anew to this matter the most ample and serious consideration.  It is with the most painful sensation of regret, that I find myself on the result of it, under the necessity of declining to enter into the terms of negotiation, which by direction of the President of the United States, you therein offer.  I do not feel myself competent, in the present instance, to depart from those instructions, which I stated in my letter of the 26th. of January last, and which preclude me from acceding to the condition thus proposed.  I should add, that I am absolutely prohibited from entering upon matters unconnected with the specific object I am authorised to discuss,  much less can I thus give any pledge concerning them.  The condition suggested moreover leads to the direct inference that the Proclamation of the President of the United States of the 2d. of July 1807, is maintained either as an equivalent for reparation for the time being, or as a compulsion to make it.
It is with the more profound regret that I feel myself under the necessity of declaring, that I am unable to act upon the terms thus proposed, as it becomes my duty to inform you, in conformity to my instructions, that on the rejection of the demand stated in my former letter, on the part of His Majesty, my Mission is terminated.  And as His Majesty’s Government in providing me with those instructions, did not conceive that after the declaration of His Sentiments respecting the Affair of the Chesapeake was made known to this Government, the state of any transactions pending or unterminated between the two nations could justify the perseverance in the enforcement of the Presidents Proclamation, I can exercise no discretion on this point.
As on a former occasion I detailed, tho’ minutely, the motives for that demand on the part of His Majesty, which I with so much concern learn to be deemed inadmissible by the Government of the United States; I should here abstain from an exposition of them which visibly can have no further effect upon the Negotiation, if I did not deem it essential that they should not be left under any misapprehension, which I might be able to remove.  I shall therefore take a short review of the transaction, which has given rise to these discussions, in order the more Correctly to determine the soundness of the principle upon which that demand is made.
Certain deserters from His Majesty’s Navy, many of them his natural born Subjects, having entered into the service of the United States, were repeatedly and fruitlessly demanded by the British officers
° of the Recruiting offices of the United States,
°This interlineation was made by Mr Rose himself.  J Graham
but were retained in their new Service.  As it was a matter of Notoriety that several of these deserters were on board the Frigate of the United States the Chesapeake. They were demanded of that frigate on the high seas by His Majesty’s Ship Leopard, and all knowledge of their presence on board being denied, she was attacked, and four of them, one avowedly a native Englishman, were taken out of her.  Without being deterred by the consideration of how far circumstances hostile in their nature, had provoked, tho they undoubtedly by no means justified this act of the British Officer, his Majesty’s government directed that a positive disavowal of the right of search asserted in this case; and of the act of the British Officer as being unauthorised; and a promise of reparation should be conveyed to the American Minister in London, before he had made any representation by order of the United States.  This disavowal made on the 2d. of August last, was transmitted by him to his government, before the 6th. of that month.  But before Mr. Monroe had received his orders to demand reparation, his Majesty learnt, with what surprise it is needless to dwell upon, that the President of the United States had interdicted by proclamation bearing date the 2d. of July 1807, the Entry of all their ports to the whole of His Navy; this surprise was certainly encreased, when in the letter delivered by that Minister to require redress for the wrong, altho it went into details unconnected with it, not only no concern was expressed on the part of the United States, at having felt themselves compelled to enact measures of so much, injury and indignity towards a friendly power, but no mention was made of the causes of such measures being resorted to or even of the fact of their having been adopted.  In addition to the embarrassment arising from these circumstances, and the insufficiency of the explanations subsequently given to Mr Canning; the introduction of a Subject foreign to that of the complaint became the main impediment to the success of the discussions which took place in London.
When I had the honor to open the Negotiation with you; Sir, as I had learnt that the President’s Proclamation was still in force, it became my duty, conformably to my instructions, to require its recall as a preliminary to further discussion; had it not been in force, I was not ordered to have taken it into consideration in the adjustment of reparation; and it was considered as hardly possible that it should not have been recalled immediately upon the knowledge of his Majesty’s disavowal of the attack upon the Chesapeake, as an unauthorised Act.  But His Majesty could not suffer the negotiation to be carried on, on his behalf, under an interdict, which even if justifiable, in the first moment of irritation, cannot be continued after the declaration of His Majesty’s sentiments upon the transaction, except in a spirit of hostility.
It might have been fairly contended that in the first instance, the exercise of such an act of power, before reparation was refused or unduly protracted, was incompatible with the purposes and essence of pacific negotiation, and with a demand of redress thro’ that channel, but Such have been His Majesty’s Conciliatory views, that this argument has not been insisted on, altho it might now be the more forcibly urged, as it appears that the government of the United States was from the first sensible that, even had hostility been meditated by the British Government, it would not have commenced it in such a manner.  But the exception taken, is to the enforcement continued up to the present time, of measures highly unfriendly in their tendency, persisted in, not only after the disavowal in question; the promise of the proffer of suitable reparation; and the renewed assurances of His Majesty’s amicable disposition; but, after security has been given in a public instrument bearing date the 16th. of October 1807 that the claim to the seizure of deserters from the national ships of other powers, cannot again be brought forward by His Majesty’s Naval Officers, it is unnecessary to dwell upon the injury and indignity to which His Majesty’s service is exposed both as touching the freedom and security of correspondents of His agents and accredited Ministers in the United States, or as resulting from a measure which in time of war, excludes the whole of His Navy from all their ports, which ports are completely open to the fleets of His enemies; it will be sufficient to observe that even where exemptions from it are granted, they are made subject to such conditions, that of the three last British Ships of War, which have entered these ports upon public business, two of them, His Majesty’s Ship Statira having on board a minister sent out for the adjustment of the present differences and a schooner bearing dispatches, in consequence of their inability to procure pilots, were obliged to enter these waters without such assistance and were exposed to considerable danger.  Great Britain, by the forms established, could repair the wrong committed, even to the satisfaction of the United States, no otherwise than by the channel of negotiation; yet she avowed distinctly, that a wrong was committed, and that she was ready to make reparation for it; it cannot therefore be contended, that the unavoidable delay of actual reparation subjected Her to the imputation of persisting in an aggression, which was disclaimed from the first; if this is true, however much She will regret any impediment in the adjustment of a difference, in which the feelings of this nation are so materially interested, can she consistently with a due care of her own honor and interests, allow it to be concluded on her part under an adherence to a conduct, which has a decided character of enmity in the proceedings held towards her by the other party.
I know not in what view the perseverance in the Presidents proclamation up to this moment can be considered, but in that of a measure of retaliation; or of self-assumed reparation; or a measure intended to compel reparation; unless it be that which if I rightly understand, you define it to be, a measure of precaution.
If when a wrong is committed, retaliation is instantly resorted to by the injured party, the door to pacific adjustment is closed, and the means of conciliation are precluded.  The right to demand reparation is incompatible with the assumption of it.  When parties are in a State of mutual hostility, they are So far on a footing, and as Such they may treat; but a party disclaiming every unfriendly intention, and giving unequivocal proofs of an amicable disposition, cannot be expected to treat with another, whose conduct towards it has the direct effects of actual hostility.  If then the enforcement of the Presidents Proclamation up to the present moment, is a measure of Self assumed reparation, it is directly repugnant to the spirit and fact of amicable negotiation; if it is a measure to compel reparation, it is equally so; and by the perseverance in it Great Britain is dispensed with the duty of proferring redress.  But if it is a measure of precaution, in order to secure reparation or in order to compel it, it falls under the objections I have just stated.  If it is a precaution adopted as a Guard against acts of violence apprehended on the part of His Majesty’s naval officers, it surely cannot be considered as being as effectual a security as that arising from the renewed assurances of His Majesty’s friendly disposition, which imply a due observance of the rights of nations with which Great Britain is in amity, by all persons holding authority under His Majesty’s Government; from the disavowal of the pretension of the search of national ships; and from the further assurance of that disavowal given in His Majesty’s Proclamation of the 16th. of October last.  Neither under these concurrent circumstances can the plea of necessity be maintained, and if such a proceeding has not the plea of necessity, it assumes the character of aggression.  If these concurrent securities against Such an apprehension have any value, the necessity no longer exists; if they are of no value, negotiation cannot be attempted, as the basis upon which it rests, the mutual confidence of the two parties, would be wholly wanting.  From the moment after the unfortunate affair of the Chesapeake, that His Majesty’s naval commanders in these waters had ascertained that they were safe from the effervescence of that popular fury, under which the most glaring outrages were committed and by which they were very naturally led to the supposition that they were objects of particular hostility and that a state of war against them, requiring precautions on their part had commenced; no conduct has been imputed to them, which could vindicate the necessity of maintaining in force the President’s Proclamation.
Since that time Such of those officers as have been necessitated by the circumstances of the war to remain in these waters, have held no communication with the shore, except in an instance too trifling to dwell upon and instantly disavowed by the commanding officer; and they have acquiesced quietly in various privations, highly prejudicial to the service they were upon, and in consequence of an interdict, which had they been regardless of their duties towards a state in amity with their sovereign, and had they not carefully repressed the feelings its tone and language had a direct tendency to provoke in them would have rather excited than have averted the evils it was Stated to be intended to prevent, were they regardful of these duties, it was unnecessary.  Had they felt themselves obliged completely to evacuate the Waters of the United States, especially whilst an enemy’s squadron was harboured in them, They could have done it, but under the admission of hostile compulsion, and under such compulsion, carried into full effect, His Majesty could not have dissembled the extent of the injury received.
In the several cases adduced, in which Great Britain required certain preliminaries, previously to entering into negotiation, she regulated her conduct by the same principles to which She now adheres; and refused whilst no hostility was exhibited on her part, to treat with Powers, whose proceedings denoted it towards her; and who maintained their right in what they had assumed.
From the considerations thus offered I trust that neither the order of reason or that of usage are in contradiction to the demand I have urged, nor am I aware how the order of time opposes the revocation in the first instance of that act, which affects injuriously one of the Parties, and is still avowed by the other.
The subject is thus presented to you, Sir, in the light in which it was natural, that it should offer itself to His Majesty’s Government.  It certainly conceived the Presidents Proclamation to rest chiefly and most materially upon the attack made upon the Frigate of the United States, the Chesapeake, by His Majesty’s Ship Leopard, altho’ other topics were adduced as accessories; In this apprehension it may be held to have been Sufficiently warranted, by the precise time at which, and the circumstances, under which it was issued; and by its whole context, and the more so, as the impulse under which it was drawn up appears to have been so sudden, as to have precluded a due examination of all the grounds of allegation contained in it.  And here I beg leave to assure you, that with respect to the spirit, and tone of that instrument, it would be highly satisfactory to me, if I could feel myself justified in expressing on the part of His Majesty any degree of coincidence with the opinions you have anounced, or when thus appealed to, and making every allowance for the irritation of the moment, I could dissemble the extreme surprize experienced by Great Britain, that the Government of a friendly Nation, even before an amicable demand of reparation was made, and yet meaning to make that demand; Should have issued an edict directing measures of injury very disproportionate to what it knew was an unauthorised offence, and both in its terms and its purport so injurious to the government to which that demand was to be addressed, & tending to call forth in both Nations the feelings under which a friendly adjustment would be the most difficult.  But if as I learn from you, Sir, the Proclamation rests Substantially on other causes, it is then peculiarly to be regretted, that together with the demand for redress made in September last, the Government of the United States did not think fit to offer a negotiation, or an explanation of so momentous a measure, or to declare that its recall must be more or less connected with the adjustment of other alledged wrongs. Neither did it think it necessary to return any answer to the remonstrance given in by His Majestys Envoy at Washington, on the 13th. of July 1807 in which he represented "that he considered that interdiction to be so unfriendly in its object, and so injurious in its consequences to His Majestys interests, that he could not refrain from expressing the most sincere regret, that it ever should have been issued, and most earnestly deprecating its being enforced".
It could not be supposed that a circumstance of so great weight could be over looked by His Majesty’s Government, in determining the line of conduct to be held in the negotiation: and as little could it be expected to pass it over, when on the failure of the discussions with Mr. Monroe, it directed a special mission to be sent to the United States.  It had the less reason to imagine that any other grievances could be connected with that for the adjustment of which I am empowered to negotiate, as Mr. Monroe, in his letter to Mr. Canning, of the 29th. of July last, had stated with respect to other subjects of remonstrance that it was improper to mingle them with the present more serious cause of complaint, an opinion to which Mr. Canning declared his perfect assent, in his letter to that Minister of the 2d. of the subsequent month; so that this act was left as single and distinct to be singly and distinctly considered.  His Majesty’s Government therefore could not consistently with any view of the subject then before it, or indeed with the just object of my Mission, direct or empower me to enter upon matters not connected with that of the Chesapeake,  and they could with the less propriety do it, as in order to render the adjustment of differences of such a nature, the more easy and the more conspicuous, the Ministers charged especially with such offices have been with few, if any exceptions restricted to the precise affair to be negotiated.  With respect therefore to those other causes of complaint, upon which you inform me that the Presidents Proclamation rests, I cannot be furnished with documents enabling me either to admit or to controvert those statements of grievance foreign to the attack upon that Ship contained in your letter; or authorised to discuss the matters themselves.  I shall therefore not allow myself to offer Such Comments as my personal knowledge of some of those transactions suggest to me, altho their tendency would materially affect both the marked manner in which those transactions are pourtrayed, and the disadvantageous light in which His Majesty’s Government is represented to have acted respecting them.  I am moreover led to the persuasion that my Government will be the more easily able to rescue itself from inculpation, by the inference arising from passages in Mr. Monroe’s letter to Mr. Secretary Canning of the 29th. of September last, that the differences unhappily existing between the two nations were in a train of adjustment.
If His Majesty has not permitted me to enter into the discussion of the Search of Neutral Merchant Ships for British Seamen, together with the adjustment of the amount of reparation for the attack upon the Chesapeake; it was no wise with a view of precluding the further agitation of that question at a Suitable time; but it was that the Negotiation might be relieved from the Embarrassment arising from the connection of the present Matter with one So foreign to it, and, as it was but too well known, So difficult to be adjusted, of a right distinctly disclaimed, with one which Great Britain has at all times asserted, of enforcing her claim to the services of her natural born subjects, when found on board Merchant Vessels of other Nations; a claim which she founds in that principle of universal law, which gives to the State the right of requiring the aid and assistance of her native Citizens.  The recurrence therefore to that course of negotiation, which had been originally settled between Mr. Secretary Canning and Mr. Monroe, and which had been alone broken in upon by the orders subsequently received by that Minister, can only be considered as a resumption of that course of things which Great Britain strenuously contended there was no ground to depart from. I may observe that this purpose might have been effected without the intervention of a Special Minister.
It will be in your recollection, Sir, that in our first interview, I stated the condition, which makes the subject of the present letter, before I was informed by you, that the President of the United States would consent to the separation of the two subjects.
I had trusted that the exposition, which I added in my letter of the 26th. of January to the verbal explanation I had before offered, of the grounds of His Majesty’s demand, was both in its purport and in the terms in which it was couched, such as to prevent a suspicion that they were in their intention derogatory to the honor or calculated to wound the just sensibility of this Nation.  I may add that such a supposition could not be reconciled with the various ostensible and unequivocal demonstrations of His Majesty’s good faith, and anxiety, that this transaction should be brought to an amicable termination, which were exhibited even prior to any remonstrances made on the part or by order of this Government.  The other topics which I felt myself authorised to advance in that letter, in illustration of that amicable disposition on the part of the King, were brought forward from the conviction entertained that they must be of a nature to be satisfactory to this Government, and therefore Such as it was particularly my duty to enforce, but not with a view to rest upon them the right to advance the claim which I have stated.
I may here remark, It is obvious that far from requiring that the first steps towards an arrangement of reparation should be taken by the United States, Great Britain has already made them openly and distinctly: they are indubitable testimonies to the respect borne and decidedly marked by Great Britain, to the ties of amity subsisting between the two Nations, and of her cordial desire to maintain them unimpaired; and as such alone they were urged.
As His Majesty would have derived sincere satisfaction from the evidence of corresponding feelings on the part of the United States, so it would be the more painful to me, to dwell upon a series of insults and menaces which without any provocation of war like preparation on the part of Great Britain, have been for months accumulated upon her thro’ the United States, and but too frequently from quarters, whose authority necessarily and powerfully commanded attention.
I ought perhaps to apologise for adverting to an incidental expression in your Letter, if I did not think it right to remove any ambiguity respecting the nature of the claim which Great Britain maintained to her seamen, native Citizens of the Realm, who have deserted from her service to that of other Powers: it is, that on demand they shall be discharged forthwith, and consequently they shall instantly be freed from their newly contracted obligations.
Before I close this letter, allow me to state to you, Sir, that I have felt it my duty to transmit to His Majesty’s Government the exposition, contained in your letter of the 5th. instant, of the various demands on the honor and good faith of Great Britain on which the complaint is made, that satisfaction has not been afforded to the United States, and on which conjointly with the affair of the Chesapeake, you inform me that the Proclamation of the President of the United States of the 2d. of July 1807. is founded.  It will be for His Majesty’s Government to determine on the part of Great Britain whether any, and what, obligations remain to be fulfilled by her.  Whether any denial, or such protraction of redress have occurred on her part, as to render necessary or justifiable the perseverance in an edict, which when not necessary or justifiable assumes a character of aggression; and whether on the result of these considerations the present negotiation can be resumed on the part of His Majesty with a due regard for His own honor, or with a prospect of a more successful termination.  
I have the Honor to be with the Highest Consideration, Sir, Your Most Obedient, and Most Humble Servant,

G H Rose

